Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered. Applicant Amended claims 1, 12 and 18; claims 1 – 20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the valve body" before the introduction of the valve body later in the claim.  There is insufficient antecedent basis for the first recitation of the term “valve body” in the claim. Examiner is interpreting the first instance of the limitation valve body as “a valve body” and subsequent recitations as “the valve body”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8 – 9, 11, 12 – 17 as far as they are definite, 18 -  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Mitchell (4,445,532).
Regarding claim 1, Mitchel discloses a valve body (44) defining an inlet (22), an outlet (48), and a throat disposed between the inlet and the outlet, the valve body having an upper portion (outlet 48 is located) and a lower portion (47) and defining a longitudinal axis. Mitchell also discloses a valve seat (54) disposed in the throat of the valve body, the valve seat engaging the lower portion of the valve body (47) – by means of shims 67, the valve seat including an interior sloped surface (61), the valve seat coaxial with the longitudinal axis. Mitchell further discloses a seat support (58) disposed in the throat and engaging the upper portion of the valve body, by means of seal 53,  but not the lower portion of the valve body(47), the seat support (58) disposed adjacent to and engaging the valve seat (54), the seat support including a sloped surface (59) adjacent to the sloped surface (61) of the valve seat, the seat support coaxial with the longitudinal axis. Mitchell discloses a control element (52) disposed in the valve body (44) and including a stem (62) and a seating surface (52), the control element being movable between an open position, in which the seating surface is spaced away from the valve seat (54), and a closed position, in which the seating surface engages the valve seat (54) and wherein the sloped surface of the seat support (59) remains in engagement with the sloped surface of the valve seat (61) and provides rigid support to the valve seat to resist deformation of the valve seat (Col. 5, Lines 49 – 60).
Regarding claim 2, Mitchell discloses the sloped surface of the seat support is oriented at an angle that is supplementary to an angle of the sloped surface of the valve seat (Col. 5, Lines 49 – 60).
Regarding claim 3, examiner maintains the valve seat (54) disclosed by Mitchell comprises two parallel surfaces and a through hole (bore extending between two parallel surfaces) . Further the bore defines the sloped surface (61).
Regarding claim 4, Mitchell discloses the seat support (58) includes a flange portion (55) and a protruding portion defining the sloped surface (59) of the seat support and extending from the flange portion (55).
 	Regarding claim 5, Mitchell discloses the protruding portion extends into the bore defined by the valve seat sloped surface (61).
	Regarding claim 8, Mitchell discloses the seat support (58) includes a bore sized to receive a portion of the control element (52), the bore of the seat support being non-parallel relative to the longitudinal axis.
 	Regarding claim 9, Mitchell discloses the seat support (58) is a metallic material and the valve seat (54) is a different material than the seat support (58).
	Regarding claim 11, Mitchell discloses the valve body (44) includes a first body portion (47) and a second body portion (where outlet 48is located), wherein the valve seat (54) is mounted between the first body portion and the second body portion.
	Regarding claim 12, as far as it is definite, Mitchell discloses a valve seat (54) including first and second parallel exterior surfaces and an interior surface defining a bore with a sloped surface (61), the bore extending from the first parallel exterior surface to the second parallel exterior surface.  Mitchell also discloses a seat support (58) coaxial with the valve seat along a longitudinal axis, the seat support having a sloped surface (59) adjacent to the sloped surface of the valve seat, the seat support contacts the first parallel exterior surface of the valve seat (at 55) to prevent the valve seat (54) from deforming under a compressive load. Mitchell further discloses a lower portion of the valve seat (54) engages a lower portion of a valve body (47) – by means of shims 67 - and an upper portion of the valve seat (54) engages the seat support (58) such that the valve seat is secured between the lower portion of the valve body (47) and the seat support (58). Mitchell discloses the valve seat (54) and seat support (58) are configured to operatively couple to the valve body (44) such that a portion of the valve seat (54) extends into a bore of the valve body, and wherein a valve stem (62) is adapted to slidably couple with the valve seat (54) and the seat support (58), the valve stem operatively coupled to a control element (52) having a seating surface, the seating surface arranged to engage with the valve seat (54).  
	Regarding claim 13, as far as it is definite, Mitchell discloses the sloped surface of the seat support is oriented at an angle that is supplementary to an angle of the sloped surface of the valve seat. Examiner maintains the deformation of the valve seat under force of the shim to engage the sloped surface of the valve seat support meets the limitation “supplementary”.
	Regarding claim 14, as far as it is definite, Mitchell discloses the seat support (58) includes a bore sized to receive a portion of the control element, the bore being non-parallel to the longitudinal axis.
	Regarding claim 15 as far as it is definite, Mitchell discloses the seat support (58) includes a flange portion (at 55) and a protruding portion defining the sloped surface (59) of the seat support and extending inwardly relative to the longitudinal axis from the flange portion.  
	Regarding claim 16, as far as it is definite, Mitchell discloses the protruding portion extends into the bore defined by (by the slope 61) the valve seat.
	Regarding claim 17, as far as it is definite, Mitchell discloses the seat support (58) is a metallic material and the valve seat (54) is a different material than the seat support (58).
	Regarding claim 18, Mitchell discloses a valve body (44) defining an inlet (22), an outlet (48), a bore, and a throat disposed between the inlet and the outlet, a valve seat (54) having an inner portion, an outer portion, and a bore defining an interior surface with a sloped portion (61), the outer portion of the valve seat having parallel upper and lower surfaces operatively engaging at least respective portions of the valve body (44), and wherein the inner portion of the valve seat extends into the bore of the valve body. Mitchell also discloses a seat support (58) mounted in the throat and adjacent to the valve seat (54), the seat support including a bottom surface parallel to the upper surface of the valve seat (54), the seat support further including a sloped mating surface (59) adjacent to the sloped portion of the valve seat. Mitchell further discloses a control element disposed in the valve body and including a stem (62) and a seating surface (52), the control element being movable between an open position (Fig. 4), in which the seating surface (52) is spaced away from the inner portion of the valve seat (54), and a closed position (Fig. 3), in which the seating surface (52)engages the inner portion of the valve seat (54). Mitchell discloses the upper parallel surface and the sloped portion (61) of the valve seat (54) are engaged by the sloped mating surface and the bottom surface of the seat support such that the inner portion of the valve seat resists deformation when the control element is in the closed position.
	Regarding claim 19, Mitchell discloses the sloped mating surface of the seat support (59) defines a frustoconical protruding portion, the bore of the valve seat sized and shaped to receive and engage the frustoconical protruding portion of the seat support at 61.  
	Regarding claim 20, Mitchell discloses the seat support (58) is a first material and the valve seat (54) is a second material different than the first material, the first material having a higher compressive strength than the second material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Mitchell (4,445,532) in view of US Patent to Higgins et al. (4,333,527).
	Regarding claim 10, Mitchell discloses the valve seat is made of a suitable deformable plastic material having high quality resilient memory. Mitchell does not disclose the seal ring is made of Vespel.
	However, Higgins et al. also teaching a valve for use in a high-pressure environment teach a valve seat (466) made of Vespel that can be injection molded and provide adequate strength to form a good seal around the valve member. Therefore, a person having ordinary skill in the art would adapt the Higgins et al. teaching of a Vespel valve seat to the valve disclosed by Mitchell to provide a valve seat that can be injection molded and provide adequate strength to a form a good seal around the valve member.



Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753